141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re Elmo McMILLION, Debtor/Appellant,v.RICELAND FOODS, INC.; Merlen Watson, Appellees.
No. 97-3058.
United States Court of Appeals, Eighth Circuit.
Submitted April 7, 1998.Filed April 15, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Elmo McMillion appeals from the district court's1 order dismissing his bankruptcy appeal for failure to prosecute.  After careful review of the record, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B. We deny all pending motions.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas